LittletoN, Judge,
delivered the opinion of the court:
Counsel for defendant filed a counterclaim for the period July 1, 1929, to June 30, 1930, on the ground that during this period plaintiff’s mother kept boarders and received from them payments for room and board. The facts show, however, that plaintiff’s mother instead of making anything from the operation of the boarding house suffered a considerable loss. The reasonable and necessary cost of conducting the boarding house far exceeded the gross income she received from those who had rooms and boarded there from time to time, and for that reason she discontinued the venture in June 1930. The evidence does not support the counterclaim and it is therefore denied.
For the period during which plaintiff claims increased rental and subsistence allowances authorized by law to an officer of his rank, the facts clearly show chief dependency of his mother from July 1, 1930, to December 12, 1932, the last date on which testimony herein was taken.1 The plain*492tiff seeks judgment for these increased allowances to and. including December 6, 1934. He married on December 7,, 1934, since which time he has received increased allowances. Judgment will be entered in favor of plaintiff for the increased allowances claimed, but entry of judgment will be-withheld to allow the plaintiff to submit further proof as to-dependency between January 12,1932, and December 7,1934,, unless the parties can agree upon the fact as to chief dependency ; in either event judgment will be entered for the amount due plaintiff to the proper date upon the filing by the parties; of a statement showing the amount due or the submission of' further proof as to dependency. It is so ordered.
Whaley, Judge; Williams, Judge; Greek, Judge; and'. Booth, Chief Justice, concur.

 Note: Order of court January 20, 1938, amending findings showing dependency between January 12, 1932, and December 6, 1934, and entering judgment for plaintiff in sum of $5,455.94.